Citation Nr: 1638739	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  02-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disability (including hypertension, coronary artery disease, valvular heart disease, paroxysmal supraventricular tachycardia, and aortic regurgitation), to include as secondary to service-connected residuals of catarrhal/rheumatic fever and service-connected atrial fibrillation.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 16, 2010.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to May 1956.  The Veteran died in February 2012.  The appellant is the Veteran's surviving spouse.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  That matter was originally before the Board on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied entitlement to a TDIU.  A December 2006 Board decision denied entitlement to a TDIU, and the Veteran appealed that decision to the Court.  In March 2008, the Court issued an order that vacated the December 2006 Board decision with respect to the denial of TDIU, and remanded that matter for readjudication consistent with a March 2008 Joint Motion for Remand (JMR).  A September 2008 Board decision, in pertinent part, denied entitlement to a TDIU, and the Veteran appealed that decision to the Court.  In August 2009, the Court issued an order that vacated the September 2008 Board decision with respect to the denial of TDIU, and remanded that matter for readjudication consistent with an August 2009 JMR.  In February 2010, August 2010, June 2013, January 2014, February 2015, and August 2015, the matter of entitlement to a TDIU was remanded by the Board for additional development.  

In a May 2014 rating decision, the RO granted entitlement to service connection for residuals of fever, to include catarrhal/rheumatic fever with mitral regurgitation and valve replacement and chronic congestive heart failure, rated as 100 percent disabling, effective August 16, 2010.  A grant of a 100 percent disability evaluation does not always render the issue of entitlement to a TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted under 38 U.S.C.A. § 1114(s) if a veteran has a 100 percent disability rating for a single disability, and VA finds that a TDIU is warranted based solely on a disability or disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)).  Here, the May 2014 rating decision also awarded the Veteran SMC under 38 U.S.C.A. § 1114(s), effective August 16, 2010.  Therefore, the appellant's benefits have already been maximized, and further evaluation of entitlement to a TDIU on or after August 16, 2010 is moot.  However, because the claim for entitlement to a TDIU was received in August 2005, the issue of entitlement to a TDIU prior to August 16, 2010 remains before the Board.

The matter of entitlement to service connection for a heart disability is before the Board on appeal from a March 2011 rating decision of the Lincoln RO, which, in pertinent part, determined that new and material evidence had not been received to reopen the claim.  A June 2013 Board decision determined that new and material evidence had been received and reopened the claim for service connection for a heart disability, and remanded the reopened claim on the merits for additional development.  In January 2014, February 2015, and August 2015, the matter of entitlement to service connection for a heart disability was again remanded by the Board for additional development.

Because a final Board decision was rendered with regard to the following issues, they are not currently before the Board: (1) whether new and material evidence has been submitted to reopen a claim of service connection for a back disability (denied in a December 2006 Board decision); (2) entitlement to service connection for residuals of tuberculosis (denied in a December 2006 Board decision); and (3) entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (denied in a June 2013 Board decision).  Further, because the May 2014 rating decision granted entitlement to service connection for the following disabilities (pursuant to a January 2014 Board decision), they are no longer before the Board: (1) residuals of catarrhal/rheumatic fever with mitral regurgitation and valve replacement and chronic congestive heart failure; and (2) atrial fibrillation.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's rheumatic fever during active duty service resulted in residuals of aortic regurgitation, valvular heart disease, and paroxysmal supraventricular tachycardia (PSVT).

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's hypertension and coronary artery disease (CAD) were aggravated by his service-connected heart disabilities.

3.  Prior to August 16, 2010, the Veteran's service-connected disabilities were PTSD and depression, rated as 50 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and malaria, rated as noncompensable.  His combined disability rating was 60 percent.

4.  Prior to August 16, 2010, the Veteran was unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.

CONCLUSIONS OF LAW

1.  Resolving any doubt in favor of the appellant, service connection for a heart disability (including hypertension, CAD, valvular heart disease, PSVT, and aortic regurgitation), to include as secondary to the Veteran's service-connected heart disabilities, is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for entitlement to an extraschedular TDIU prior to August 16, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition of the actions here, which are not prejudicial to the appellant, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  
Generally, to establish a right to compensation for a present disability, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

	Analysis

Here, the first elements under Shedden and Wallin are met.  The evidence of record contains diagnoses of hypertension, valvular heart disease, PSVT, and aortic regurgitation.  See, e.g., August 2013 VA examiner's opinion (2010 echocardiogram showed aortic regurgitation); March 2011 Dr. A.J.S. treatment note (PSVT); March 2011 Dr. A.J.S. letter (hypertension and valvular heart disease); January 2011 Dr. A.J.S. treatment note (PSVT); July 2009 Dr. A.J.S. treatment note (PSVT); May 2007 VA echocardiogram report (aortic regurgitation); April 2005 Dr. A.J.S. treatment note (hypertension).  

Regarding CAD, a May 2007 VA general medicine evaluation unit consultation note stated the Veteran's history was significant for mitral valve replacement with a negative cardiac catheterization for CAD in 2000.  In a November 2013 opinion, a VA physician stated the Veteran underwent a mitral valve replacement in 2000, and at that time it was noted the Veteran did not have CAD.  In a February 2015 opinion, a VA cardiologist stated the Veteran's history listed CAD, but that the Veteran's left heart catheterization  prior to valve surgery in 2000 was normal per the Veteran, and that in 2007 dobutamine stress echocardiography (DSE) showed no ischemia, suggesting no significant CAD.  The VA physician opined, "In fact, per review of the records, [the Veteran] [did] not have significant CAD anyway."  

However, records regarding the Veteran's 2000 valve replacement surgery, and any cardiac catheterization performed at that time, are not associated with the evidentiary record.  In a February 2004 history and physical examination performed at Harlan County Health System, Dr. A.J.S. assessed coronary artery disease.  Subsequent treatment notes from Dr. A.J.S. continued to assess CAD as a chronic medical problem.  See, e.g., January 2011 Dr. A.J.S. treatment note; June 2010 Dr. A.J.S. treatment note; July 2009 Dr. A.J.S. treatment note; January 2007 Dr. A.J.S. treatment note.  Further, VA treatment records indicated a diagnosis of CAD.  See January 2016 VA palliative care consultation note (underlying palliative conditions include CAD); January 2016 VA extended care history and physical note (past medical history includes CAD); January 2012 VA extended care screening note (diagnosis CAD).

The Board finds the evidence is in relative equipoise regarding whether the Veteran had a current diagnosis of CAD, and so the Board affords the appellant the benefit of the doubt, and finds the CAD was diagnosed during the appeal period.

Next, Board finds the second element under Shedden for direct service connection, an in-service incurrence or aggravation of a disease or injury, is also met.  The Veteran's service treatment records show in April 1944 catarrhal fever was diagnosed.  In March 2011, Dr. A.J.S. stated that he had reviewed the Veteran's service medical records, and noted that catarrhal fever is antiquated, and that the Veteran was diagnosed with rheumatic fever.  

Further, the second element under Wallin for secondary service connection is met.  In a May 2014 rating decision, entitlement to service connection for residuals of fever, to include catarrhal/rheumatic fever, with mitral regurgitation and valve replacement and chronic congestive heart failure was granted, as was entitlement to service connection for atrial fibrillation as secondary to the service-connected disability of residuals of fever.

Finally, the Board finds the third elements under Shedden and Wallin, a nexus between the current disability and either the disease or injury incurred or aggravated during service, or a service-connected disability, have been met.

Regarding the Veteran's aortic regurgitation, in an August 2013 VA physician's opinion, the Veteran's 1944 service treatment record was noted, and the VA examiner opined it was at least as likely as not to have been strep throat and could have led to rheumatic fever.  The August 2013 VA examiner noted the Veteran's mitral valve replacement and that the most recent echocardiogram in 2010 noted moderate aortic regurgitation.  The August 2013 VA examiner opined that regurgitant valves in combination (mitral and aortic) are often seen in rheumatic processes.  See also March 2014 VA examiner's opinion.

In a February 2015 opinion, a VA staff cardiologist opined that it was not at least as likely as not that the Veteran's aortic valve regurgitation was related to the Veteran's 1944 episode.  The February 2015 VA examiner stated that the Veteran's 1944 episode could have been strep throat, or just a viral illness.  But see March 2014 VA examiner's opinion (opining that the 1944 episode was at least as likely as not to have been strep throat and led to rheumatic fever); November 2013 VA examiner's opinion (opining the 1944 episode was as likely as not actually rheumatic fever, given the history and documentation of record); August 2013 VA examiner's opinion; March 2011 Dr. A.J.S. letter.  The February 2015 VA examiner opined he did not see evidence that the Veteran's mitral valve was rheumatic in nature, that the most common cause for aortic valve disease is age, rheumatic aortic valve is very uncommon in the United States, and that there were no echocardiogram findings to support such.  See also November 2015 VA examiner's opinion.

In a July 2016 opinion, Dr. H.A., the chief of cardiology at a VA medical center, stated the term "valvular heart disease" includes mitral regurgitation and aortic regurgitation.  Dr. H.A. opined that as service connection has already been established for residuals of catarrhal/rheumatic fever with mitral regurgitation and valve replacement, service connection has been established by default for aortic regurgitation, and stated, "rheumatic fever is notorious for affecting primarily both the mitral as well as aortic valve."  

The Board finds that the August 2013 VA physician's opinion and the July 2016 VA cardiologist's opinion, when considered with the totality of the evidence of record, are generally supportive of the appellant's claim.  Dr. H.A. is a chief of cardiology, and both physicians reviewed the evidence of record.  Further, as entitlement to service connection for residuals of fever, to include catarrhal/rheumatic fever, has been established, the Board affords less weight of probative value to the opinion of the February 2015 VA cardiologist, as his opinion appeared to be based on his doubt that the Veteran's 1944 episode was rheumatic fever.  

The Board finds the evidence for and the evidence against the appellant's claim is at least in relative equipoise, and so the Board affords the appellant the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's catarrhal/rheumatic fever in-service and his aortic regurgitation.  Accordingly, the Board finds that a grant of service connection is warranted for aortic regurgitation.

Regarding the Veteran's valvular heart disease, in a November 2015 addendum opinion, the VA physician who also provided the February 2015 opinion opined that the Veteran's valvular heart disease was not likely caused or etiologically related to the Veteran's period of active duty or due to rheumatic fever/catarrhal fever.  The November 2015 VA examiner stated that the Veteran's 1944 episode could have been strep throat, or just a viral illness.  The November 2015 VA examiner stated he did not see evidence that the Veteran's mitral valve was rheumatic in nature, repeated his negative nexus opinion for aortic regurgitation, and stated the Veteran's valvular heart disease was not likely related to rheumatic fever/catarrhal fever for those reasons. 

In the July 2016 opinion, Dr. H.A. stated the term "valvular heart disease" includes mitral regurgitation and aortic regurgitation, and opined that as service connection has already been established for residuals of catarrhal/rheumatic fever with mitral regurgitation and valve replacement, service connection has been established by default for "valvular heart disease."  

The Board finds that the July 2016 opinion from Dr. H.A., when considered with the totality of the evidence of record, is generally supportive of the appellant's claim.  Dr. H.A. is a chief of cardiology, and reviewed the evidence of record.  Further, as entitlement to service connection for residual of fever, to include catarrhal/rheumatic fever, has been established, the Board affords less weight of probative value to the opinion of the November 2015 VA cardiologist, as his opinion appeared to be based on his doubt that the Veteran's 1944 episode was rheumatic fever.

The Board finds the evidence for and the evidence against the appellant's claim is at least in relative equipoise, and so the Board affords the appellant the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's catarrhal/rheumatic fever in-service and his valvular heart disease.  Accordingly, the Board finds that a grant of service connection is warranted for valvular heart disease.

Regarding the Veteran's PSVT, in the February 2015 opinion, the VA staff cardiologist opined that it was not at least as likely as not that the Veteran's PSVT was related to the Veteran's 1944 episode.  The February 2015 VA examiner stated that he did not see evidence that the Veteran's mitral valve was rheumatic in nature, and that the Veteran's 1944 episode could have been strep throat, or just a viral illness.  Further, the February 2015 VA examiner stated PSVT is not related to rheumatic disease.  

In a November 2015 addendum opinion, the February 2015 VA examiner opined that it was not at least as likely that the Veteran's PSVT was related to rheumatic disease because he opined the Veteran's atrial fibrillation was likely a result of mitral valve disease, and the VA examiner opined he did not see evidence of rheumatic mitral valve.  The November 2015 VA examiner also opined that the Veteran's PSVT was not likely caused or aggravated by his atrial fibrillation because atrial fibrillation does not cause PSVT.  The November 2015 VA examiner did not provide a rationale regarding the opinion that the atrial fibrillation did not aggravate the PSVT.  The Board places little weight of probative value on opinions which are general in nature, and which provide no rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which are speculative, general or inconclusive in nature cannot support a claim).  Accordingly, the Board places little weight of probative value on the November 2015 VA examiner's opinion regarding aggravation of the PSVT by the Veteran's atrial fibrillation.

In the July 2016 opinion, Dr. H.A. noted that PSVT is the wider diagnosis which includes atrial fibrillation.  Accordingly, Dr. H.A. stated that as entitlement to service connection for atrial fibrillation has already been established, entitlement to service connection for the wider diagnosis of PSVT has been established by default.  Dr. H.A. also noted that atrial fibrillation and PSVT are common complications of mitral valve disease as well as rheumatic fever.  See also May 2014 rating decision (granting entitlement to service connection for atrial fibrillation as secondary to the service-connected disability of residuals of fever).

The Board finds that the July 2016 opinion from Dr. H.A., when considered with the totality of the evidence of record, is generally supportive of the appellant's claim.  Dr. H.A. is a chief of cardiology, and reviewed the evidence of record.  Further, as entitlement to service connection for residuals of fever, to include catarrhal/rheumatic fever, has been established, the Board affords less weight of probative value to the February 2015 and November 2015 VA cardiologist's opinions, as his opinions appear to be based on his doubt that the Veteran's 1944 episode was rheumatic fever.  Further, the November 2015 opinion was internally inconsistent, as the VA examiner appeared to indicate a relationship between the Veteran's PSVT and atrial fibrillation, but that they were caused by mitral valve disease, but then later stated that atrial fibrillation does not cause PSVT.  However, the July 2016 opinion from H.A. clarified that PSVT is the wider diagnosis that incorporates the previously service-connected atrial fibrillation, and that PSVT is a common complication of rheumatic fever and mitral valve disease.

The Board finds the evidence for and the evidence against the appellant's claim is at least in relative equipoise, and so the Board affords the appellant the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's catarrhal/rheumatic fever in-service and his PSVT.  Accordingly, the Board finds that a grant of service connection is warranted for PSVT.

Regarding the Veteran's hypertension, upon VA examination in January 2011, the VA examiner opined the Veteran did not have a diagnosis of hypertension, and stated a review of the VA Computerized Patient Record System (CPRS) did not show any diagnoses of hypertension.  However, the January 2011 VA examiner did not discuss the diagnoses of hypertension contained in the Veteran's private treatment records from Dr. A.J.S.

In a March 2014 opinion, a VA physician opined that it was not at least as likely as not the Veteran's hypertension was due to or aggravated by his service-connected rheumatic fever.  However, the March 2014 VA examiner did not provide a rationale for this opinion.  Again, the Board places little weight of probative value on opinions which do not provide a rationale.  See Hernandez-Toyens, 11 Vet. App. at 382.  Accordingly, the Board places little weight of probative value on the March 2014 VA physician's opinion.

In a November 2015 opinion, the VA staff physician opined that the Veteran's hypertension was not likely caused or etiologically related to the Veteran's period of active duty or due to rheumatic fever/catarrhal fever.  The November 2015 VA examiner stated that the Veteran's 1944 episode could have been strep throat, or just a viral illness.  The November 2015 VA examiner stated he did not see evidence the Veteran's mitral valve was rheumatic in nature, repeated his negative nexus opinions, and stated the Veteran's hypertension was not likely related to rheumatic fever/catarrhal fever for those reasons.  The November 2015 VA examiner also opined that the Veteran's hypertension was not likely caused or aggravated by his atrial fibrillation because atrial fibrillation does not cause hypertension.  The November 2015 VA examiner did not provide a rationale regarding the opinion that the atrial fibrillation did not aggravate the hypertension.  Again, the Board places little weight of probative value on opinions which do not provide a rationale.  See Hernandez-Toyens, 11 Vet. App. at 382.  Accordingly, the Board places little weight of probative value on the November 2015 VA physician's opinion regarding aggravation of hypertension.
In the July 2016 opinion, Dr. H.A. opined that primary systemic hypertension is a very common condition present almost in one out of every three individuals in the United States.  Dr. H.A. opined that hypertension will not be precipitated by catarrhal/rheumatic fever, atrial fibrillation, or valvular heart disease, but that hypertension could be exacerbated by mitral regurgitation, aortic regurgitation, atrial fibrillation, or PSVT.  

The Board finds that the July 2016 opinion from Dr. H.A., when considered with the totality of the evidence of record, is generally supportive of the appellant's claim.  Dr. H.A. is a chief of cardiology, and reviewed the evidence of record.  The January 2011 VA examiner's opinion was not based upon the facts contained in the full evidentiary record, as the private diagnoses of hypertension by Dr. A.J.S. were not addressed, and is therefore afforded little weight of probative value.  The March 2014 and November 2015 VA opinions are afforded little weight of probative value as no rationales were provided for the examiners' opinions, as discussed above.

As the evidence for and the evidence against the appellant's claim is at least in relative equipoise, the Board affords the appellant the benefit of the doubt, and finds that the medical evidence of record supports the conclusion that the Veteran's service-connected mitral regurgitation, aortic regurgitation, atrial fibrillation , and/or PSVT permanently aggravated the Veteran's hypertension.  Accordingly, the Board finds that a grant of service connection is warranted for hypertension.

Finally, regarding the Veteran's CAD, in the February 2015 opinion, the VA cardiologist opined it was not at least as likely than not the Veteran's 1944 episode had anything to do with CAD, and continued, "In fact, per review of the records, [the Veteran] [did] not have significant CAD anyway."  The February 2015 VA examiner did not provide a rationale for his opinion that the Veteran's 1944 episode did not have anything to do with CAD.  Again, the Board places little weight of probative value on opinions which do not provide a rationale.  See Hernandez-Toyens, 11 Vet. App. at 382.
In the November 2015 addendum opinion, the February 2015 VA examiner repeated his opinion that the Veteran's 1944 episode did not have anything to do with CAD.  Again, no rationale for the negative nexus opinion was provided.  The November 2015 VA examiner also opined that the Veteran's CAD was not likely caused or aggravated by his atrial fibrillation because atrial fibrillation does not cause CAD.  The November 2015 VA examiner did not provide a rationale regarding the opinion that the atrial fibrillation did not aggravate the CAD.  Again, the Board places little weight of probative value on opinions which do not provide a rationale.  See Hernandez-Toyens, 11 Vet. App. at 382.  Accordingly, the Board places little weight of probative value on the November 2015 VA physician's opinion regarding aggravation of CAD.

In the July 2016 opinion, Dr. H.A. noted the possibility the Veteran did not have CAD due to the statements in the November 2013 and subsequent VA opinions.  Dr. H.A. opined that CAD is not a complication or etiologically related to residual fever, catarrhal/rheumatic; mitral valve regurgitation; chronic congestive heart failure; and/or atrial fibrillation.  However, Dr. H.A. stated that CAD could be aggravated by any of these diagnoses.  

The Board finds that the July 2016 opinion from Dr. H.A., when considered with the totality of the evidence of record, is generally supportive of the appellant's claim.  Dr. H.A. is a chief of cardiology, and reviewed the evidence of record.  The November 2015 VA examiner's opinion regarding aggravation is afforded little weight of probative value as no rationale was provided for the examiner's opinion, as discussed above.

As the evidence for and the evidence against the appellant's claim is at least in relative equipoise, the Board affords the appellant the benefit of the doubt, and finds that the medical evidence of record supports the conclusion that the Veteran's service-connected residuals of fever, to include catarrhal/rheumatic fever, mitral valve regurgitation, congestive heart failure, and/or atrial fibrillation permanently aggravated the Veteran's CAD.  Accordingly, the Board finds that a grant of service connection is warranted for CAD.

For these reasons, the Board finds that a grant of service connection is warranted for a heart disability, including hypertension, CAD, valvular heart disease, PSVT, and aortic regurgitation.  38 C.F.R. § 3.303, 3.310.

TDIU

As discussed in the Introduction above, evaluation of entitlement to a TDIU on or after August 16, 2010 is moot, as the appellant's benefits have already been maximized.  However, as the claim for entitlement to a TDIU was received in August 2005, the Board will consider entitlement to a TDIU prior to August 16, 2010.

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

However, where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).

	Analysis

Prior to August 16, 2010, the Veteran was service connected for PTSD and depression, rated as 50 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and malaria, rated as noncompensable.  The Veteran's combined rating was 60 percent.  See March 2011 rating decision.  Accordingly, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) prior to August 16, 2010 are not met.

The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In May 2014, the appellant's claim was referred to the Director, Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis.  In a July 2014 decision, the Director, Compensation Service denied entitlement to a TDIU on an extraschedular basis prior to August 16, 2010.  As the claim was referred to the Director, and was initially considered by him in accordance with 38 C.F.R. § 4.16(b), the Board now has the authority to assign an extraschedular total disability rating.

In August 2005, the Veteran submitted an informal claim for entitlement to a TDIU.

Upon a May 2001 psychological evaluation, it was noted the Veteran had attended junior college for accounting and bookkeeping.  Immediately after his discharge from active duty service, the Veteran reported he worked at the Post Office for seven years, and then became a finance industry banker until his retirement.  However, the Veteran was reluctant to talk about that vocation.  Upon evaluation, the Veteran discussed his own lack of self-worth because of his irritability and explosivity, as well as his difficulty with calculations and concentration, which were extremely poor.  The Veteran had issues of confusion when doing cognitive functioning, and was unable to do serial sevens below the number 93 or above the number 10, and the examiner stated the Veteran became so confused with these issues he broke down somewhat.  The psychological examiner commented that the Veteran's general behavior upon examination was certainly inhibiting his social responses, and stated he was not completely sure the Veteran's adherence to vocational behavior was as uneventful as the Veteran tried to get him to believe.

Upon a January 2004 psychological evaluation, the Veteran reported he attended a community college for one and a half years.  The Veteran reported that after service he worked as an assistant clerk for the Post Office for eight years, and that he then worked in banking for 31 years, eventually becoming an executive vice president and loan officer, and retired in 1986.

Upon an April 2004 psychological evaluation, the examiner noted the Veteran worked in the banking field for 31 years, and retired at age 60.  Following the evaluation of the Veteran, the examiner diagnosed PTSD, delayed onset, and opined that the Veteran did not appear to be able to sustain gainful employment because of his symptoms, including impaired memory functioning, difficulty with social relationships, impulsivity regarding anger urges, impaired judgment, and depression.

Upon a May 2004 VA psychiatry note, the Veteran reported his moods had been fine, and denied any hopelessness or helplessness.  Upon examination, the Veteran was reported to have good insight and judgment, no problems with memory, a normal range of affect that was related and appropriate, and his mood was euthymic.  The psychiatrist assigned a Global Assessment of Functioning (GAF) score of 65.  Under the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

In an August 2004 letter, Dr. A.J.S., the Veteran's private physician, noted the Veteran currently had chronic obstructive pulmonary disease (COPD), and that the Veteran's functional capacity was significantly limited by shortness of breath with exertion.  He also noted the Veteran suffered from intermittent pedal edema and subsequent limited physical capacity due to discomfort in his legs and feet due to his congestive heart failure.  Dr. A.J.S. opined that at the Veteran's age, he did not feel that the Veteran would be capable of maintaining substantial gainful employment. 

Upon a June 2005 VA PTSD examination, the examiner noted the Veteran had a degree in accounting, and that he had retired from banking in 1986, when he was eligible by his age or the duration of his work.  At that time, the examiner stated the Veteran's mental health symptoms had waxed and waned, but that the history as reported by the Veteran had never been at a level that the diagnosis of PTSD could be made.  The examiner further reported that the Veteran did not say his unemployment since his retirement was due to the mental disorder's effects. 

Upon an October 2005 VA audiological examination, the Veteran reported the situation which caused him the greatest difficulty in terms of his hearing loss was conversations.  The Veteran wore full-shell style hearing aids, and he reported good aided benefit.  Persistent bilateral tinnitus was also noted.

Upon an October 2005 VA malaria examination, the examiner noted no current treatment and no recurrence of malaria since 1947, with no residuals.  The examiner stated the malaria had no occupational effect because the Veteran was not employed.

Upon a November 2009 VA mental health consultation, the Veteran reported that overall things were good, but reported that he did not hear or see very well.  The Veteran also reported that his COPD limited him from doing the things he would like to do.  At that time the Veteran reported he did not think about his military experiences often, though it disturbed him when he did, but that "time ha[d] healed most of it."  The assessment was a history of depressive disorder, currently stable.

Upon a March 2010 VA PTSD examination, the VA examiner stated that upon the Veteran's 2005 examination either he was minimizing his PTSD symptoms, or his PTSD symptoms had increased significantly from that time.  Upon examination the VA examiner reported symptoms of PTSD and depression, including decreased interests, decreased energy, and variable concentration.  The examiner assigned a GAF score of 54; a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  The examiner noted the Veteran's retirement in 1986, but stated the Veteran's level of symptomatology at the time of examination would reduce reliability in productivity if he were to seek gainful employment.

In a June 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that all of his service-connected disabilities prevented him from securing or following any substantially gainful occupation.  The Veteran reported he has last worked as a bank loan officer from September 1969 to June 1986, that he became too disabled to work in June 1986, and that he left his last job because of his disability.  The Veteran reported completing two years of college, but no further education or training.  See also March 2011 VA Form 21-8940.

In a May 2014 opinion, a VA physician noted he had reviewed the evidentiary record.  The physician opined the Veteran's malaria was unlikely to have affected his employment.  The physician stated the Veteran's hearing loss and tinnitus, in and of themselves and with proper amplification, would not likely affect most types of employment, though any employment needing good hearing acuity would likely have been an issue for the Veteran.  The physician stated the Veteran's PTSD would likely have affected many types of employment, as it appeared to be worsening over time, and the Veteran was having increasing difficulties suppressing his symptoms as he aged.  The May 2014 VA examiner went on to opine, "When [all of the service-connected] issues are combined, it is likely they, in combination, would have rendered him unable to obtain and maintain gainful employment (in most work scenarios), as all would have been compounded and have contributed to moderate difficulties in continuing to work in many areas of being gainfully employed.  The combination of the hearing loss, even with amplification, along with the intrusive PTSD symptoms, would likely have affected (and restricted) many types of employment."

The Board finds that the evidence of record indicates the Veteran's service-connected disabilities prior to August 16, 2010, particularly the PTSD with depression, bilateral hearing loss, and tinnitus, rendered the Veteran unable to secure or follow a substantially gainful occupation.

First, the Board notes the evidence of record indicates the Veteran suffered from other physical conditions during this period, to include COPD and heart disabilities, which may have affected his employability.  See, e.g., November 2009 VA mental health consultation; August 2004 Dr. A.J.S. letter.  However, because these disabilities were not service connected during the period before the Board, the Board may not consider the effects of these conditions.  Further, the Board may not consider the Veteran's age.  See, e.g., August 2004 Dr. A.J.S. letter (opinion includes consideration of Veteran's age). 

However, the Board finds that the evidence of record indicates the Veteran's service-connected disabilities would have precluded the Veteran from maintaining banking jobs as he had previously held.  The evidence of record indicates that such jobs required more concentration and cognitive functioning than the Veteran's service-connected PTSD with depression allowed.  Although the totality of the medical evidence of record indicates the severity of the Veteran's mental health symptoms may have waxed and waned over the years, VA and private psychological evaluations indicated the PTSD with depression did manifest in concentration and cognitive functioning impairment, including the Veteran's inability to complete serials sevens.  See, e.g., March 2010 VA PTSD examination report; April 2004 psychological evaluation report; January 2004 psychological evaluation report; May 2001 psychological evaluation report.  Such impairment in concentration and cognitive functioning would have precluded the Veteran from maintaining employment in banking, the field in which he had the majority of his work experience.

Further, the Board finds the totality of the evidence of record indicates the Veteran's service-connected PTSD with depression, bilateral hearing loss, and tinnitus, in combination, would have precluded the Veteran from obtaining and maintaining other substantially gainful employment.  The evidence of record indicates the Veteran's symptoms associated with his PTSD with depression would have reduced his reliability and productivity.  See March 2010 VA PTSD examination.  The evidence of record also indicates the Veteran's PTSD resulted in difficulty with social relationships and inhibited his social responses, impulsivity regarding anger urges to include explosivity, and impaired judgment.  See, e.g., April 2004 psychological evaluation report; May 2001 psychological evaluation report.  Further, the evidence of record indicates the Veteran's bilateral hearing loss and persistent bilateral tinnitus caused the Veteran difficulty in conversations.  See October 2005 VA audiological examination report.  Finally, the May 2014 VA examiner opined that the Veteran's PTSD with depression, hearing loss, and tinnitus all would have been compounded when considered in combination, resulting in difficulties obtaining and maintaining gainful employment.

Accordingly, based on the evidence of record and resolving all doubt in the appellant's favor, the Board finds the Veteran was rendered unemployable by his service-connected disabilities prior to August 16, 2010.  Accordingly, an extraschedular TDIU is warranted prior to August 16, 2010.

Finally, as discussed above, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of SMC.  See 38 U.S.C.A. § 1114(s).  Here, entitlement to a TDIU prior to August 16, 2010 is not predicated on a single disability, but on the combined effects of the Veteran's PTSD with depression, bilateral hearing loss, and tinnitus.  Thus, entitlement to SMC under 38 U.S.C.A. § 1114(s) prior to August 16, 2010 is not currently at issue.


ORDER

Entitlement to service connection for a heart disability (including hypertension, CAD, valvular heart disease, PSVT, and aortic regurgitation) is granted.

Entitlement to an extraschedular TDIU prior to August 16, 2010 is granted.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


